Case 19-13997-KCF        Doc 36     Filed 03/30/20 Entered 03/30/20 10:29:41           Desc Main
                                   Document      Page 1 of 4


                              United States Bankruptcy Court
                                   District of New Jersey
                             Clarkson S. Fisher Federal Building
                                  United States Courthouse
                                    402 East State Street
                                 Trenton, New Jersey 08608

Hon. Kathryn C. Ferguson                                                           (609) 858-9351
Chief Bankruptcy Judge


                                     LETTER DECISION

                                             March 30, 2020


Robert E. Nies, Esquire
Chiesa Shahinian & Giantomasi PC
One Boland Drive
West Orange, NJ 07052

E. Richard Dressel, Esquire
Jeremy S. Cole, Esquire
Lex Nova Law
Eizen/Goldstein/Roderick/Skinner/Spirgel/Dressel
Commerce Center
1810 Chapel Avenue West
Cherry Hill, NJ 08002-4609


                      Re:     Mohammad R. Zaidi and Jennifer L. Miller – Case No. 19-13997

                              Motion to Reopen (Document #28)
                              Hearing Date: February 25, 2020

Dear Counsel:

   On February 25, 2020, the court took oral argument on FIA’s motion to reopen the case,
vacate the order of dismissal, and permit FIA to file a 523 and/or 727 complaint out of time. The
court thanks the parties for their helpful oral arguments. The court has also considered: Motion to
Reopen [Doc. 28]; Certification in Opposition [Doc. 33]; and Response [Doc. 35]. The following
constitutes the court’s proposed findings of fact and conclusions of law.

    FIA seeks to vacate the order of dismissal under Federal Rule of Civil Procedure 60(b), made
applicable in bankruptcy through Federal Rule of Bankruptcy Procedure 9024, on the basis of
either mistake/inadvertence or fraud. Additionally, FIA asserts various estoppel theories. There
are two pivotal events that the parties wish the court to consider in the context of Rule 60(b).
Understandably, FIA wants the court to focus on debtors' counsel's failure to respond to FIA's
Case 19-13997-KCF          Doc 36     Filed 03/30/20 Entered 03/30/20 10:29:41                Desc Main
                                     Document      Page 2 of 4



January 10, 2020 email. Equally understandably, the debtors want the court to focus on FIA's
failure to seek an extension of the January 27, 2020 deadline from the court when no consent
order or other response was forthcoming from the debtors prior to the expiration of the deadline.
Ultimately, it is irrelevant which act or failure to act the court chooses to focus on because even
if the court were inclined to reopen the case and vacate the discharge it would be meaningless
because FIA would still be barred from filing a 523 or 727 complaint.

   At oral argument, FIA argued that the Supreme Court’s Pioneer 1 decision and its excusable
neglect analysis controls all aspects of this motion from the decision to reopen, to the decision to
vacate the dismissal, to the decision to allow equitable tolling of the 523 and/or 727 deadlines.
The court agrees as to the first two, but not the last. Computation of time in bankruptcy is
governed by Federal Rule of Bankruptcy Procedure 9006. Rule 9006(b)(1) provides that time
may be enlarged on motion made after the expiration of the specified period “where the failure to
act was the result of excusable neglect.” Importantly, the introduction to that general rule
contains the caveat “[e]xcept as provided in paragraphs (2) and (3) of this subdivision….”
Subdivision (3) states that the court may extend the time under certain rules – including 4004(a)
(objecting to discharge) and 4007(c) (determination of dischargeability of a debt) – “only to the
extent and under the conditions stated in those rules.” Both Rule 4004 and 4007 provide that a
motion to extend the deadline to file a complaint must be filed before the time has expired.
Unlike Rule 9006(b)(1), neither of these rules mention excusable neglect.

    There is no binding Third Circuit precedent on whether Rules 4004 and 4007 are subject to
equitable tolling. In Kontrick 2, the Supreme Court noted that there is a split of authority as to
whether courts have the authority to extend the deadline in Rule 4004 on the basis of equitable
tolling when the motion for an extension of time is filed after the expiration of the deadline, but
the Court declined to rule on the issue because the parties had not timely raised it below. In that
context, the Court noted that Rule 4004 is not “jurisdictional,” but rather is a “claim-processing
rule.” The distinction was important to the Court’s analysis because a jurisdictional argument
may be raised at any time, but an argument based on a claim-processing rule may be forfeited if
not properly raised. After Kontrick, some courts seized on the claim-processing label to support
the argument that Rules 4004 and 4007 are subject to equitable tolling. 3 Other courts continued
to maintain that the deadlines in those rules are not subject to equitable tolling. 4

    Recently, in Nutraceutical Corp. v. Lambert 5 the Supreme Court addressed equitable tolling
in the context of FRCP 23(f), and concluded that Rule 23(f) is not subject to equitable tolling.
Vitally important to this analysis is that the latter case clarified what the Court intended in




1
  Pioneer Inv. Services Co. v. Brunswick Assoc. Ltd Partnership, 507 U.S. 380 (1993)
2
  Kontrick v. Ryan, 540 U.S. 443 (2004)
3
   See, e.g., In re Rychalsky, 318 B.R. 61 (Bankr. D. Del. 2004)
4
  See, e.g., Anwar v. Johnson, 720 F.3d 1183 (9th Cir. 2013) (complaint rejected even though filed less
than one hour after expiration of deadline)
5
  139 S. Ct. 710 (2019)
                                                    2
Case 19-13997-KCF          Doc 36     Filed 03/30/20 Entered 03/30/20 10:29:41                Desc Main
                                     Document      Page 3 of 4



Kontrick when it made the jurisdictional/ claims-processing distinction. The Court explained
that:
       The mere fact that a time limit lacks jurisdictional force, however,
       does not render it malleable in every respect. Though subject to waiver
       and forfeiture, some claim-processing rules are “mandatory”— that is,
       they are “ ‘unalterable’ ” if properly raised by an opposing party. 6

Consequently, “[w]hether a rule precludes equitable tolling turns not on its jurisdictional
character but rather on whether the text of the rule leaves room for such flexibility.” 7

   In Zakarin, Judge Altenburg of this court applied the Nutraceutical analysis to Rule 4007 and
concluded that the deadline to file a 523 complaint is not susceptible to equitable tolling. 8 This
court is in complete agreement with the analysis in Zakarin and finds that Rules 4004 and 4007
do not permit equitable tolling. 9 The text of both Rule 4004 and 4007 simply do not “leave room
for such flexibility.” 10 When those rules are read in conjunction with FRBP 9006(b)(3) they
“express a clear intent to compel rigorous enforcement.” 11 The court finds that it cannot
equitably extend the deadline to file a 523 or 727 complaint making the request to reopen the
case and vacate the dismissal a nullity.

   The fact that the deadline in this case was extended four times previously does not change the
outcome. This is consistent with the Third Circuit's position that even if the deadline in Rule
4007 has been extended by the court, a motion for a further extension must be filed before the
expiration of the extended time period. 12 Each of the four prior extensions the parties entered
into in this case were sui generis and did not mandate that the parties or the court agree to a
further extension.

   The court must emphasize that on the facts presented it cannot be said that either party acted
inappropriately or unreasonably. Given the course of conduct between the parties, it was
reasonable for FIA’s counsel to predict that another consensual extension would be forthcoming.
And but for the miscommunication due to debtors’ counsel changing firms, the deadline would
have been extended. On the other side, once a discharge had been granted it was reasonable for
debtors’ counsel not to consent to a further extension because to do so would have been directly
contrary to his clients’ interests and would have violated his duty of loyalty to his clients. The
court finds this to be one of the cases in which “[d]eadlines may lead to unwelcome results….” 13




6
  Nutraceutical Corp. at 714
7
  Id.
8
  In re Zakarin, 602 B.R. 275, 283 (Bankr. D.N.J. 2019)
9
  Although Zakarin only addressed Rule 4007, the Supreme Court has observed the “practical identity” of
Rules 4004 and 4007, and the fact that decisions construing one are applicable to the other. Nutraceutical
Corp. v. Lambert, 139 S. Ct. 710, 714 (2019)
10
   Id.
11
   Nutraceutical Corp. at 714
12
   In re Weinberg, 197 Fed. Appx. 182 (3d Cir. 2006)
13
   Taylor v. Freeland & Kronz, 503 U.S. 638, 644 (1992)
                                                    3
Case 19-13997-KCF        Doc 36     Filed 03/30/20 Entered 03/30/20 10:29:41            Desc Main
                                   Document      Page 4 of 4



The court reaches this result not because it fails to recognize the extraordinary circumstances
here, but rather because the court reads the pertinent law as not allowing an equitable exception.

   Motion denied. The court will enter the standard order denying the motion.


                                                     /s/ Kathryn C. Ferguson
                                                     KATHRYN C. FERGUSON
                                                     US Bankruptcy Judge




                                                 4
